Title: To Alexander Hamilton from Daniel Newnan, 9 May 1799
From: Newnan, Daniel
To: Hamilton, Alexander


          
            Sir
            Fort McHenry 9th May 1799
          
          From the occurrence of a circumstance very advantageous to my private interest, I would feel myself much indebted to your goodness, and likewise highly favored could I procure your permission to be removed to the Natchez, for which place an opportunity will offer by water in eight days, to embark with advantage
          If no part of the regiment to which I belong should be stationed at that place, a furlough to go to that post, would place me in a situation to join my regiment with more facility, than I could from hence, and at the same time greatly advance my private intrest
          I am with great consideration Sir your respectful & Hum Sert.
          
            Daniel Newnan
            2d Lt 4th U States Regt
          
          Genl. Alexander Hamilton
        